PER CURIAM.
We think that relator cannot be deemed either a manufacturing corporation or one wholly engaged in carrying on manufacture within this state, and hence that it was liable to taxation under the provisions of chapter 5-42 of the Laws of 1880 and acts amendatory thereof. The determination of the comptroller as to the amount of capital stock employed by relator in this state should not be overruled, unless on ,the motion for revision it was clearly shown to be wrong. People v. Wemple, 129 N. Y. 558-566, *24529 N. E. 812. After a careful examination of the proofs presented on the motion for a revision, we are unable to say that the reduction of the valuation of relator’s property within the state then made was not all it was entitled to. We think the estimate then made of the value of relator’s property in this state was not shown to be erroneous. An opinion does not seem to be called for in the case. The determination of the comptroller should be affirmed, with costs. All concur.